COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

 IN RE: SHANNON MARK DOUTHIT,                     §                No. 08-10-00164-CR

                                                  §         AN ORIGINAL PROCEEDING
                            Relator.
                                                  §                 IN MANDAMUS

                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court

to order the Judge of the 394th Judicial District Court to grant his “Motion for Nunc Pro Tunc Order

to Set Aside Unauthorized Judgment of Conviction,” and to hold a new punishment hearing.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). An act is ministerial if it does not involve the exercise of any discretion. State ex rel.

Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001). Based

on the petition and record provided, Relator has not demonstrated he is entitled to mandamus relief.

See TEX . R. APP . P. 52.8. We therefore deny Relator’s request.



                                               GUADALUPE RIVERA, Justice
July 7, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)